DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 09/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara (US 2010/0104984). Shiobara discloses a method of manufacturing a semiconductor device by a photo-imprint method according to a second embodiment. (Para, 0082. Fig.17-22). Shiobara illustrates a cross-sectional view and a plan view of a template used in the present embodiment. (Para, 0083; Fig. 23A-23B). These disclosures and the illustrations of Figures 23A-23B teach and/or suggest the limitation of claim 1, wherein the mold has a recess having a bottom surface and a stair structure arranged to form an opening that becomes wider from the bottom surface toward the surface of the mold. 
Shiobara discloses the process begins with a nanoimprint material (mask material) being applied by an inkjet method to a surface of a substrate to be processed (wafer). (Para, 0084; Fig. 17).  Shiobara explains, one shot of a liquid photocuring resist 20 is applied to a surface of a substrate 11 to be processed from the imprint nozzle 17. (Para, 0084; Fig.17). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method for manufacturing a cured product pattern of a curable composition, comprises the steps of, in sequence: depositing a droplet of the curable composition onto a substrate and the limitation of claim 9. Shiobara discloses  the substrate 11 to be processed may be a silicon substrate and may have formed thereon a silicon oxide film serving as a film to be processed, an interlayer insulating film such as a low-k (low permittivity) film, a mask material film made of an organic film, or the like. (Para, 0085). Shiobara explains, an organic film for enhancing adhesion between the substrate and an imprint resist may be provided. (Para, 0085). Shiobara further discloses, a device pattern in a device manufacturing process may be formed on a lower layer of the substrate 11 to be processed. (Para, 0085). These disclosures teach and/or suggest the limitation of claim 2. 
Shiobara discloses next a nanoimprint template 40 is prepared and the template 40 is aligned with respect to the substrate 11 to be processed. (Para, 0086; Fig. 18). Shiobara explains the template 40 is, for example, a fully transparent quartz substrate which is used for general photomasks, on which a pattern of projections and recesses is formed by plasma etching. (Para, 0086; Fig.18). Shiobara discloses the template 40 has a small pattern (first recess pattern) 27 formed in projections and recesses that can cause a capillary phenomenon, in a first region of a surface thereof facing the photocuring resist 20; and a specific pattern (second recess pattern) 28B larger than the first recess pattern 27, that is larger than or equal to a specific size having a small capillary force, in a second region different from the first region. (Para, 0087; Fig. 23A-23b). Shiobara also discloses the size of the specific pattern 28B is determined using a template where a plurality of patterns with different sizes are formed and a relationship between the size of a recess 42 and the filling time during which the recess 42 is filled with an imprint resist is obtained for each of recesses 42 with different sizes. (Para, 0089). Shiobara explains a size is determined with which filling is completed in a filing time that is determined by the throughput, etc., required by the photo-nanoimprint apparatus. (Para, 0089). Shiobara discloses due to the capillary force of the holes 41, the imprint resist filling time is less than that in the case of the first embodiment and based on this result, the size of the specific pattern 28B is determined. (Para, 0089). Shiobara discloses that alternatively, speeds of filling recesses 42 with an imprint resist may be obtained by simulation and the size of the specific pattern 28B may be determined based on the results of simulation. (Para, 0089). These disclosures contemplate the limitation of claims 5-8. 
Shiobara then discloses the template 40 is pressed against or brought into contact with the photocuring resist 20. (Para, 0091; Fig. 19). Shiobara discloses after the pressing step, UV light including the wavelength of an i-ray, etc., is irradiated to cure the photocuring resist 20. (Para, 0091; Fig.20). Shiobara discloses next the template 40 is released and rinse and remaining film removing steps are performed. (Para, 0092; Fig.21). These disclosures teach and/or suggest the limitation of claim 1 where a method for manufacturing a cured product pattern of a curable composition comprises the steps of, in sequence: bringing a mold having an uneven pattern formed in a surface thereof into contact with the curable composition; curing the curable composition; and releasing a cured product of the curable composition from the mold, and in the contact step, the curable composition comes into contact with the stair structure after a top of the droplet comes into contact with the bottom surface.
These disclosures and illustrations of Shiobara as discussed above also teach and/or suggest the limitations of claims 15-17. 
Therefore, claims 1-2, 5-9 and 15-17 would have been obvious to one of ordinary skill in the art at the time of filing the present application by Applicant in view of the explicit disclosures and illustrations of Shiobara as well as the teachings one of ordinary skill in the art would have reasonably understood form the disclosures and illustrations of Shiobara as discussed above. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara as applied to claims 1-2, 5-9, 15-17in paragraph 6 above, and further in view of Liu (US 2017/0287708).
The disclosures and illustrations of Shiobara as discussed above fail to teach and/or suggest the limitation of claim 11 wherein the curable composition (A) contains a fluorinated surfactant in a portion of 0.50% by weight to 2.0% by weight. However, the disclosures of Shiobara further in view of the disclosures of Liu provide such teachings. 
Liu discloses a nanoimprint lithography method includes disposing a pretreatment composition on a substrate to form a pretreatment coating on the substrate and disposing discrete portions of imprint resist on the pretreatment coating, each discrete portion of the imprint resist covering a target area of the substrate. The pretreatment composition includes a first polymerizable component, and the imprint resist is a polymerizable composition that includes at least one of a fluorinated surfactant and a fluorinated polymerizable component. (Para, 0006). Liu discloses the composite polymerizable coating is formed on the substrate as each discrete portion of the imprint resist spreads beyond its target area. (Para, 0006). Liu discloses the composite polymerizable coating includes a mixture of the pretreatment composition and the imprint resist. (Para, 0006). Liu discloses the composite polymerizable coating is contacted with a surface of a nanoimprint lithography template, and the composite polymerizable coating is polymerized to yield a composite polymeric layer on the substrate. (Para, 0006). Liu explains the interfacial surface energy between the pretreatment composition and air exceeds the interfacial surface energy between the imprint resist and air by at least 1 mN/m, and the contact angle of the imprint resist on the surface of the nanoimprint lithography template is less than 15°. (Para, 0006). Liu discloses the imprint resist may include 1 wt % to 10 wt % of one or more surfactants including the fluorinated surfactant if present. (Para, 0011). The disclosures of Shiobara further in view of these disclosures of Liu teach and/or suggest the limitation of claim 11. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the teachings of Shiobara further in view of Liu because both Shiobara and Liu are directed to analogous imprint lithography templates and patterning methods using such templates and Liu discloses that including a fluorinated surfactant in the curable resist composition can improve the wetting of the substrate by the resist composition droplets as they are deposited which will provide an improved patterning process. 
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara as applied to claims1-2, 5-9 and 15-17 in paragraph 6 above, and further in view of Ogihara (US 20110177459).
The disclosures and illustrations of Shiobara fail to teach and/or suggest the limitation of claim 12 wherein the underlayer has a carbon atom concentration of 80% to 95% by weight. However, the disclosures of Shiobara further in view of Ogihara provide such teachings. 
Ogihara discloses a multi-layer resist process where an intermediate layer film whose etching selectivity is different from that of the photoresist film or a resist upper layer film is disposed between the resist upper layer film and the substrate to be processed, the pattern is obtained in the resist upper layer film, subsequently the pattern is transferred onto the resist intermediate layer film by dry etching using the resist upper layer pattern as the dry etching mask, and further the pattern is transferred onto the substrate to be processed by the dry etching using the intermediate film pattern as the dry etching mask. (Para, 0009). Ogihara discloses in this two-layer resist process which is one of the multilayer resist processes, for example, silicon-containing resin is used for the resist upper layer composition, and organic resin which has high carbon-containing volume, such as the novolak resin is used as the resist underlayer film. (Para, 0010). The disclosures of Shiobara further in view of these disclosures of Ogihara teach and/or suggest the limitation of claim 12. 
Ogihara also discloses the resist underlayer film-forming composition containing at least: the resin (A) obtained by condensing the compound represented by the above general formula (1) with the compound represented by the above general formula (2) by the aid of an acid catalyst; the compound (B) represented by the general formula (1); the fullerene compound (C); and the organic solvent; (Para 0030). Ogihara discloses as the resin (A), the resist underlayer film-forming composition of the present invention is configured to use a resin to be obtained by a condensation reaction between a compound represented by the above general formula (1) and an aldehyde represented by the above general formula (2). (Para, 0104). Ogihara discloses that particularly preferable are formaldehyde, benzaldehyde, 1-naphthylaldehyde, and 2-naphthylaldehyde. (Para, 0104). The disclosures of Shiobara further in view of these disclosures of Ogihara teach and/or suggest the limitation of claim 13. 
Ogihara discloses the resist underlayer film-forming composition of the present invention can be coated onto a substrate to be processed such as by spin coating, similarly to a photoresist. (Para, 0141). Ogihara discloses after spin coating, it is preferable to conduct baking thereof in order to evaporate the solvent of the composition, and to promote a cross-linking reaction therein so as to prevent mixing of the composition with a resist upper layer film, a resist intermediate layer film, and the like. (Para, 0141). Ogihara discloses it is preferable that the baking is conducted at a temperature within a range between exceeding 200 C and 600 C or less, for 10 to 1,200 seconds, preferably for 10 to 300 seconds. (Para, 0141). Ogihara discloses the baking temperature is preferably between 300 C. or more and 500 C or less. (Para, 0141). Ogihara explains, in consideration of affections on device damage, wafer deformation, and the like, the upper limit of heating temperature in a wafer process of lithography is 600 C or lower, and preferably 500 C or lower. (Para, 0141). The disclosures of Shiobara further in view of these disclosures of Ogihara teach and/or suggest the limitation of claim 14. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the teachings of Shiobara further in view of these disclosures and illustrations of Ogihara because Ogihara discloses a resist underlayer film that can be used in the lithography process of Shiobara that will improve the resist pattern formed and the etching process which transfers a more precise pattern to the underlying layer to be patterned and/or the substrate. 
Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Shiobara, Liu and Ogihara fail to teach and/or suggest the limitation of claim 3, ‘…wherein a contact angle θU of the curable composition (A) on the underlayer is greater than a stair angle θS of the stair structure and is less than 90°, where the stair angle θS is calculated as θS=cot−1(D/H) from a tread size D and a riser size H of the stair structure.; the limitation of claim 4 wherein, a contact angle θM of the curable composition (A) on the mold is smaller than a contact angle θU of the curable composition (A) on the underlayer; and the limitation of claim 10, ‘...wherein the droplet is deposited onto the substrate as a single droplet by performing ejection twice or more from liquid ejection means such that droplets are stacked on top of each other.’ The prior art fails to provide other relevant disclosures which cure the deficiencies of Shiobara, Liu and/or Ogihara to teach and/or suggest the limitation of claims 3-4 and 10. Therefore, claims 3-4 and 10 includes allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899